DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
 
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Curatolo (US Serial No. 2008/0090930), teaches a dual curable composition comprising an epoxy oligomer (cationically polymerizable compound) [0003], a free radically polymerizable compound [0005], and at least one free radical photoinitiator [0026].  
Curatolo teaches a dual curable composition, thus fails to teach the limitation “the photopolymerization composition is not a cationically polymerizable composition.”  Curatolo also fails to teach the required photosensitizers.  Curatolo al. does not contain 
JP 200-007716 teaches a photocurable ink composition, comprising cationic polymerizable compounds, cationic photoinitiators, and further comprises 9,10-diacetyloxy anthracene photosensitizer; thus fails to meet the requirements of the claims (i.e. wherein the photopolymerizable composition is not cationically polymerizable).
Madhusoodhanan et al. (US Serial No. 2008/0090930) teaches a hybrid radiation curable ink composition comprising a photoinitiator system having a free radical photoinitiator [0014]; and may further comprise a photosensitizer, such as 9,10-diethoxyanthracene (instant compound B) [0019].  Madhusoodhanan et al. teaches a dual curable (cationic and free radically polymerizable) composition, thus fails to meet the requirements of the claims (i.e. wherein the photopolymerizable composition is not cationically polymerizable).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 10 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10570227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 6747071, 7740482, and 7893130 teach generic anthracene-based photosensitizers, however each of the compositions are cationically polymerizable, thus does not meet the features of the claimed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767